Cooper, J.,
delivered the opinion of the court.
The appellant was convicted before a justice of the peace of assault and battery, and aj>pealed to the circuit court. The record discloses that he failed to appear in said court, whereupon, on the motion of the district, attorney, the court affirmed the judgment of the justice of the peace.
*92The appellant having failed to appear for trial in the circuit court, it was competent for that court to have pursued either of three courses : (1) To have proceeded with the trial in the absence of the defendant, Code, § 3075. (2) To have dismissed the appeal and directed a procedendo to the justice of the peace, Ex parte Caldwell, 62 Miss. 774. (3) To have entered a forfeiture against him and the sureties upon his appeal bond, Code, § 2355. But the court had no power to affirm, the judgment of the justice of the peace, and it was error so to do.

The judgment is reversed and cause remanded.